UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 12, 2010 DELCATH SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 001-16133 06-1245881 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) , 23RD FLOOR NEW YORK, NEW YORK (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 489-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On March 12, 2010, Delcath Systems, Inc. (the “Company”) issued a press release regarding a previously noticed quarterly update conference call held on Friday, March 12, 2010. A taped replay of the conference call is available until March 19, 2010. This replay can be accessed by dialing 800-406-7325 for domestic callers and 303-590-3030 for international callers, both using pass code 4228987#. An archived webcastis available on the Company’s website, www.delcath.com. A copy of the press release dated March 12, 2010 regarding the conference call and the transcript of the conference call arefurnished as Exhibits 99.1 and 99.2, respectively,to this Current Report on Form 8-K andare incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibits are furnished with this report on Form 8-K: Exhibit Number Description of Exhibit Press Release of Delcath Systems, Inc. dated March 12, 2010 Transcript of March 12, 2010 Conference Call SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 16, 2010 DELCATH SYSTEMS, INC. By: /s/ David A. McDonald Name: David A. McDonald Title: Chief Financial Officer
